Citation Nr: 1811577	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-28 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1975. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board remanded the issues on appeal to the RO for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to arrange for a hearing before a Decision Review Officer (DRO) at the RO.  

Subsequent to the May 2015 Board remand, the Veteran elected a new representative.  The attorney representative requested a DRO hearing in April 2016, and a DRO hearing was scheduled for August 2016.  In July 2016, the attorney called the RO to request that the DRO hearing be postponed until after specific evidentiary development was completed, which concerned a response from the Joint Services Records Research Center (JSRRC).  The response, which came from the Air Force Historical Research Agency, was received in June 2017.  No action was then taken to schedule the DRO hearing.  The attorney has not withdrawn the DRO hearing request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

